          Case 2:13-cv-00580-APG-EJY Document 130 Filed 07/22/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ROBERT NORSOPH,                                          Case No.: 2:13-cv-00580-APG-EJY

 4          Plaintiff                                               Order Staying Case

 5 v.                                                                  [ECF No. 129]

 6 RIVERSIDE RESORT AND CASINO, INC.,
   et al.,
 7
           Defendants
 8

 9         The parties’ stipulation (ECF No. 129) is granted. This case is stayed while the parties

10 complete the paperwork to document their settlement. By August 31, 2020, the parties shall file

11 dismissal papers or a joint status report. The failure to do so may result in dismissal of this case

12 without further notice.

13         Dated: July 22, 2020.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
